--------------------------------------------------------------------------------

Exhibit 10.1
 
[NO APPRECIATION LIMIT]


ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
NOTICE OF STOCK OPTION AWARD
 
Grantee's Name and Address:
 
 
 
 
   



You (the "Grantee") have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the "Notice"), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan, as amended from time to time (the "Plan"), and the Stock
Option Award Agreement (the "Option Agreement") attached hereto, as follows.
 Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.


Award Number
     
Date of Award
     
Vesting Commencement Date
     
Exercise Price per Share [(*)]
 
$
   
Total Number of Shares Subject to the Option (the "Shares")
       
Total Exercise Price
 
$
   
Type of Option
   
Incentive Stock Option
 
 
   
Non-Qualified Stock Option
 
Expiration Date
       



Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Section 6, 7,
or 8 of the Option Agreement.


Vesting Schedule:


Subject to the Grantee's Continuous Service through the vesting dates set forth
below and other limitations set forth in this Notice, the Plan and the Option
Agreement, the Option may be exercised, in whole or in part, in accordance with
the following schedule:

--------------------------------------------------------------------------------

20% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/60 of the Shares subject to the Option shall
vest on each monthly anniversary of the Vesting Commencement Date thereafter.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 
Essex Property Trust, Inc.,
a Maryland corporation
 
By:
 

 
Title:
 



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE'S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE'S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE'S STATUS IS
AT WILL.
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE OPTION AGREEMENT,
AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF,
AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS AND PROVISIONS HEREOF
AND THEREOF. THE GRANTEE HAS REVIEWED THIS NOTICE, THE PLAN, AND THE OPTION
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF
THIS NOTICE, THE PLAN AND THE OPTION AGREEMENT. THE GRANTEE HEREBY AGREES THAT
ALL QUESTIONS OF INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE
PLAN AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN
ACCORDANCE WITH SECTION 13 OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES
TO THE VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14
OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON
ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
  
Signed:
   
Grantee

--------------------------------------------------------------------------------

[NO APPRECIATION LIMIT]


Award Number: ___________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
STOCK OPTION AWARD AGREEMENT
 
1.             Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the "Company"), hereby grants to the Grantee (the "Grantee") named
in the Notice of Stock Option Award (the "Notice"), an option (the "Option") to
purchase the Total Number of Shares of Common Stock subject to the Option (the
"Shares") set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the "Exercise Price") subject to the terms and provisions of the
Notice, this Stock Option Award Agreement (the "Option Agreement") and the
Company's 2013 Stock Award and Incentive Compensation Plan, as amended from time
to time (the "Plan"), all of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option Agreement.


If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the Company)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-
Qualified Stock Options.  For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the date the Option with respect
to such Shares is awarded.



2. Exercise of Option.



(a)            Right to Exercise. The Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in Control.
 The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.
 
(b)            Method of Exercise. The Option shall be exercisable by delivery
of an exercise notice (a form of which is attached as Exhibit A) or by such
other procedure as specified from time to time by the Administrator which shall
state the election to exercise the Option, the whole number of Shares in respect
of which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 3, below.

--------------------------------------------------------------------------------

(c)            Taxes.  Regardless off any action the Company or any Related
Entity takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or a Related Entity.  The Grantee
further acknowledges that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant or vesting of
the Option, the issuance of Shares under the Option, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends
and/or any dividend equivalents; and (2) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.


Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Grantee hereby authorizes
the Company or its agent, at the Company’s discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods:
 
(i)            withholding from wages or other cash compensation otherwise
payable to the Grantee by the Company or the Company’s employer (if different);
and/or
 
(ii)           withholding from the proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(iii)          withholding in Shares to be issued upon exercise of the Option.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
2

--------------------------------------------------------------------------------

3.              Method of Payment. Payment of the Exercise Price shall be made
by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law:


(a)            cash;
 
(b)           check;
 
(c)            surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
 
(d)            payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.


4.             Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
 
5.             Termination or Change of Continuous Service.


(a)            In the event the Grantee's Continuous Service terminates, other
than for Cause, the Grantee may, but only during the Post-Termination Exercise
Period (set forth in the Notice), exercise the portion of the Option that was
vested at the date of such termination (the "Termination Date").  In the event
of termination of the Grantee's Continuous Service for Cause, the Grantee's
right to exercise the Option shall, except as otherwise determined by the
Administrator, terminate concurrently with the termination of the Grantee's
Continuous Service.  In no event, however, shall the Option be exercised later
than the Expiration Date set forth in the Notice.
 
(b)            In the event of the Grantee's change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, then,
unless otherwise required by law, the Option shall remain in place and vesting
of the Option shall continue only to the extent determined by the Administrator
as of such change in status; provided, however, that with respect to any
Incentive Stock Option that shall remain in effect after a change in status from
Employee to Director or Consultant, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following such change
in status.  Except as provided in Sections 6, 7 and 8 below, to the extent that
the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the Post-Termination Exercise
Period, the Option shall terminate.
3

--------------------------------------------------------------------------------

(c)            Leave of Absence.  During any authorized leave of absence, the
vesting of the Option as provided in this schedule shall be suspended after the
leave of absence exceeds a period of ninety (90) days.  For purposes of an
Incentive Stock Option, in the case of any leave of absence exceeding three
months where reemployment upon expiration of the leave is not guaranteed by
statute or contract, the Incentive Stock Option shall be treated as a
Non-Statutory Stock Option on the date three months and one day following the
date that the leave of absence exceeds three months.  Vesting of the Option
shall resume upon the Grantee's termination of the leave of absence and return
to service to the Company or a Related Entity.  The Vesting Schedule of the
Option shall be extended by the length of the suspension.


6.            Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may, but only within
the period ending on the third anniversary of the Termination Date (but in no
event later than the Expiration Date), exercise the portion of the Option that
was vested as of the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate.  If the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the Termination Date.
 
7.             Disability of Grantee.  In the event the Grantee's Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (but in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date; provided, however, that if such Disability is not a
"disability" as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
Termination Date.  To the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the time specified herein, the Option shall terminate.  Section 22(e)(3)
of the Code provides that an individual is permanently and totally disabled if
he or she is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.
 
8.            Death of Grantee. In the event of the termination of the Grantee's
Continuous Service as a result of his or her death, or in the event of the
Grantee's death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee's termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 9 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months from the date of
death (but in no event later than the Expiration Date).  To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.
4

--------------------------------------------------------------------------------

9.            Transferability of Option. The Option, if an Incentive Stock
Option, may not be transferred in any manner other than by will or by the laws
of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee. The Option, if a Non-Qualified Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee's Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee's death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised (a)
by the person or persons designated under the deceased Grantee's beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee's legal representative or by any person empowered to do so under the
deceased Grantee's will or under the then applicable laws of descent and
distribution. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company or any Related
Entity.  The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
 
10.          Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
11.           Entire Agreement: Governing Law. The Notice, the Plan and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
 
12.          Headings. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
13.          Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the Option are
subject to, and shall be administered in accordance with, the provisions of the
Plan, as the same may be amended from time to time.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
5

--------------------------------------------------------------------------------

14.          Venue and Waiver of Jury Trial. The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 14 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
15.          Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
16.          Adjustments.  The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
17.          Restrictions on Resale.  The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
18.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
19.          Severability.  Should any provision of the Notice, the Plan or this
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.
6

--------------------------------------------------------------------------------

20.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares.  The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.
 
21.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
22.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
 
23.          Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
 
24.          Counterparts.  For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
 
25.          Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.
 
26.          Recovery of Erroneously Awarded Compensation.  If the Grantee is
now or hereafter subject to any policy providing for the recovery of Awards,
Shares, proceeds or payments to the Grantee in the event of fraud or other
circumstances, then this Award, and any Shares issuable upon the exercise of the
Option or proceeds therefrom, are subject to potential recovery by the Company
under the circumstances provided under such policy as may be in effect from time
to time.


END OF AGREEMENT
7

--------------------------------------------------------------------------------

EXHIBIT A
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303



Attention: Secretary


1.              Exercise of Option. Effective as of today, ______________, ___
the undersigned (the "Grantee") hereby elects to exercise the Grantee's option
to purchase ___________ shares of the Common Stock (the "Shares") of Essex
Property Trust, Inc. (the "Company") under and pursuant to the Company's 2013
Stock Award and Incentive Compensation Plan, as amended from time to time (the
"Plan") and the [  ] Incentive [  ] Non-Qualified Stock Option Award Agreement
(the "Option Agreement") and Notice of Stock Option Award (the "Notice") dated
______________, ________. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Exercise Notice.
 
2.              Representations of the Grantee. The Grantee acknowledges that
the Grantee has received, read and understood the Notice, the Plan and the
Option Agreement and agrees to abide by and be bound by their terms and
conditions.
 
3.              Rights as Stockholder. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
 
4.              Delivery of Payment. The Grantee herewith delivers to the
Company the full Exercise Price for the Shares, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3 of the Option
Agreement.
 
5.              Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee's purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice.

--------------------------------------------------------------------------------

6.              Taxes. The Grantee agrees to satisfy all applicable United
States federal, state, local and non-U.S. income and employment tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations. In the case of an Incentive Stock Option, the Grantee also agrees,
as partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee. If the Company is required
to satisfy any United States federal, state, local or non-U.S. income or
employment tax withholding obligations as a result of such an early disposition,
the Grantee agrees to satisfy the amount of such withholding in a manner that
the Administrator prescribes.
 
7.              Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 
8.              Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
9.              Administration and Interpretation. The Grantee hereby agrees
that any question or dispute regarding the administration or interpretation of
this Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10.           Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties. Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
11.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.  In addition, the Company may, in its sole discretion, decide
to deliver any documents related to the Option and participation in the Plan, or
future Options that may be granted under the Plan, by electronic means or to
request the Grantee’s consent to participate in the Plan by electronic means.
 The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
12.           Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
A-2

--------------------------------------------------------------------------------

13.           Entire Agreement. The Notice, the Plan and the Option Agreement
are incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.


Submitted by:
Accepted by:
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
By:
 
 
Title:
 
(Signature)
 

 
Address:
Address:
 
 
925 EAST MEADOW DRIVE
 
PALO ALTO, CALIFORNIA 94303
 

A-3

--------------------------------------------------------------------------------

[APPRECIATION LIMIT]

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NOTICE OF STOCK OPTION AWARD
 
Grantee's Name and Address:
 
 
 
 

 
You (the "Grantee") have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the "Notice"), the Essex Property Trust, Inc. 2013 Stock Award and Incentive
Compensation Plan, as amended from time to time (the "Plan"), and the Stock
Option Award Agreement (the "Option Agreement") attached hereto, as follows.
 Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.
 
Award Number
     
Date of Award
     
Vesting Commencement Date
     
Exercise Price per Share [(*)]
 
$
     
Total Number of Shares Subject to the Option (the "Shares")
         
Total Exercise Price
 
$
   
Type of Option
           Incentive Stock Option  
 
           Non-Qualified Stock Option  
Expiration Date
       


Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Section 6, 7,
or 8 of the Option Agreement.
 
* An amount in addition to the Exercise Price will become payable if the Fair
Market Value of the Shares on date of exercise exceeds the Exercise Price per
Share by more than $100 as set forth in Section 2 (c) of the Option Agreement.

--------------------------------------------------------------------------------

Vesting Schedule:


Subject to the Grantee's Continuous Service through the vesting dates set forth
below and other limitations set forth in this Notice, the Plan and the Option
Agreement, the Option may be exercised, in whole or in part, in accordance with
the following schedule:
 
20% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/60 of the Shares subject to the Option shall
vest on each monthly anniversary of the Vesting Commencement Date thereafter.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 
Essex Property Trust, Inc.,
a Maryland corporation
 
By:
 

 
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE'S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE'S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE'S STATUS IS
AT WILL.
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE OPTION AGREEMENT,
AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF,
AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS AND PROVISIONS HEREOF
AND THEREOF. THE GRANTEE HAS REVIEWED THIS NOTICE, THE PLAN, AND THE OPTION
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF
THIS NOTICE, THE PLAN AND THE OPTION AGREEMENT. THE GRANTEE HEREBY AGREES THAT
ALL QUESTIONS OF INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE
PLAN AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN
ACCORDANCE WITH SECTION 13 OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES
TO THE VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14
OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON
ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
 
Dated:
 
Signed:
   
Grantee

 

--------------------------------------------------------------------------------

[APPRECIATION LIMIT]


Award Number: ___________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
 
STOCK OPTION AWARD AGREEMENT
 
1.            Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the "Company"), hereby grants to the Grantee (the "Grantee") named
in the Notice of Stock Option Award (the "Notice"), an option (the "Option") to
purchase the Total Number of Shares of Common Stock subject to the Option (the
"Shares") set forth in the Notice, at the Exercise Price per Share set forth in
the Notice, and payment of, if applicable, the Purchase Price Supplement (as
defined below, and collectively with the Exercise Price, the "Exercise Price")
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the "Option Agreement") and the Company's 2013 Stock Award and
Incentive Compensation Plan, as amended from time to time (the "Plan"), all of
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Option Agreement.


If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the Company)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-
Qualified Stock Options.  For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the date the Option with respect
to such Shares is awarded.


2.            Exercise of Option.


(a)            Right to Exercise. The Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in Control.
 The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.
 
(b)            Method of Exercise. The Option shall be exercisable by delivery
of an exercise notice (a form of which is attached as Exhibit A) or by such
other procedure as specified from time to time by the Administrator which shall
state the election to exercise the Option, the whole number of Shares in respect
of which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price.  The Option shall be
deemed to be exercised upon receipt by the Company of such notice accompanied by
the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 3, below.

--------------------------------------------------------------------------------

(c)            Purchase Price Supplement.  If, at the time of exercise of the
Option, the Fair Market Value of a share of Common Stock exceeds the Exercise
Price per Share by more than $100 (the “$100 Spread”), then an amount equal to
the amount by which the Fair Market Value of a share of Common Stock exceeds the
$100 Spread shall be payable to the Company in addition to the Exercise Price
per Share (the “Purchase Price Supplement”).
 
(d)            Taxes.  Regardless off any action the Company or any Related
Entity takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or a Related Entity.  The Grantee
further acknowledges that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant or vesting of
the Option, the issuance of Shares under the Option, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends
and/or any dividend equivalents; and (2) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Grantee hereby authorizes
the Company or its agent, at the Company’s discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods:
 
(i)              withholding from wages or other cash compensation otherwise
payable to the Grantee by the Company or the Company’s employer (if different);
and/or
 
(ii)            withholding from the proceeds of the sale of Shares acquired
upon exercise of the Option, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or
 
(iii)            withholding in Shares to be issued upon exercise of the Option.
2

--------------------------------------------------------------------------------


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
 
3.             Method of Payment. Payment of the Exercise Price shall be made by
any of the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law:


(a)             cash;
 
(b)            check;
 
(c)            surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or
 
(d)            payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.


4.             Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.
 
5.             Termination or Change of Continuous Service.


(a)            In the event the Grantee's Continuous Service terminates, other
than for Cause, the Grantee may, but only during the Post-Termination Exercise
Period (set forth in the Notice), exercise the portion of the Option that was
vested at the date of such termination (the "Termination Date").  In the event
of termination of the Grantee's Continuous Service for Cause, the Grantee's
right to exercise the Option shall, except as otherwise determined by the
Administrator, terminate concurrently with the termination of the Grantee's
Continuous Service.  In no event, however, shall the Option be exercised later
than the Expiration Date set forth in the Notice.
3

--------------------------------------------------------------------------------

(b)            In the event of the Grantee's change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, then,
unless otherwise required by law, the Option shall remain in place and vesting
of the Option shall continue only to the extent determined by the Administrator
as of such change in status; provided, however, that with respect to any
Incentive Stock Option that shall remain in effect after a change in status from
Employee to Director or Consultant, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following such change
in status.  Except as provided in Sections 6, 7 and 8 below, to the extent that
the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the Post-Termination Exercise
Period, the Option shall terminate.
 
(c)            Leave of Absence.  During any authorized leave of absence, the
vesting of the Option as provided in this schedule shall be suspended after the
leave of absence exceeds a period of ninety (90) days.  For purposes of an
Incentive Stock Option, in the case of any leave of absence exceeding three
months where reemployment upon expiration of the leave is not guaranteed by
statute or contract, the Incentive Stock Option shall be treated as a
Non-Statutory Stock Option on the date three months and one day following the
date that the leave of absence exceeds three months.  Vesting of the Option
shall resume upon the Grantee's termination of the leave of absence and return
to service to the Company or a Related Entity.  The Vesting Schedule of the
Option shall be extended by the length of the suspension.


6.             Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may, but only within
the period ending on the third anniversary of the Termination Date (but in no
event later than the Expiration Date), exercise the portion of the Option that
was vested as of the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate.  If the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the Termination Date.
 
7.             Disability of Grantee.  In the event the Grantee's Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (but in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date; provided, however, that if such Disability is not a
"disability" as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
Termination Date.  To the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the time specified herein, the Option shall terminate.  Section 22(e)(3)
of the Code provides that an individual is permanently and totally disabled if
he or she is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.
4

--------------------------------------------------------------------------------

8.             Death of Grantee. In the event of the termination of the
Grantee's Continuous Service as a result of his or her death, or in the event of
the Grantee's death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee's termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 9 may exercise the portion of the
Option that was vested at the date of termination within twelve (12) months from
the date of death (but in no event later than the Expiration Date).  To the
extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate.
 
9.             Transferability of Option. The Option, if an Incentive Stock
Option, may not be transferred in any manner other than by will or by the laws
of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee. The Option, if a Non-Qualified Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee's Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee's death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised (a)
by the person or persons designated under the deceased Grantee's beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee's legal representative or by any person empowered to do so under the
deceased Grantee's will or under the then applicable laws of descent and
distribution. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company or any Related
Entity.  The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
 
10.          Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
 
11.            Entire Agreement: Governing Law. The Notice, the Plan and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
5

--------------------------------------------------------------------------------

12.          Headings. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
13.          Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the Option are
subject to, and shall be administered in accordance with, the provisions of the
Plan, as the same may be amended from time to time.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
14.          Venue and Waiver of Jury Trial. The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 14 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
15.          Tax Consequences for Exercise After Per Share Fair Market Value
Exceeds $100 Spread.  The Grantee hereby acknowledges that he or she shall be
solely responsible for any adverse tax consequences that may arise if the
Grantee elects to exercise the Option at any time after the date that the Fair
Market Value of a share of Common Stock exceeds the Exercise Price Per Share by
an amount that would exceed the $100 Spread (as contemplated under Section 2(c)
hereof).
 
16.          Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
17.          Adjustments.  The number and type of Shares subject to the Option
and exercise price Option is subject to adjustment as provided in Section 10 of
the Plan.  The Grantee shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Grantee.
 
18.          Restrictions on Resale.  The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
6

--------------------------------------------------------------------------------

19.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
20.          Severability.  Should any provision of the Notice, the Plan or this
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.
 
21.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares.  The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.
 
22.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
23.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
 
24.          Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
 
25.          Counterparts.  For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
 
26.          Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.
 
27.          Recovery of Erroneously Awarded Compensation.  If the Grantee is
now or hereafter subject to any policy providing for the recovery of Awards,
Shares, proceeds or payments to the Grantee in the event of fraud or other
circumstances, then this Award, and any Shares issuable upon the exercise of the
Option or proceeds therefrom, are subject to potential recovery by the Company
under the circumstances provided under such policy as may be in effect from time
to time.
 
END OF AGREEMENT


7

--------------------------------------------------------------------------------


EXHIBIT A
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
EXERCISE NOTICE
 
Essex Property Trust, Inc.
925 East Meadow Drive
Palo Alto, California 94303


Attention: Secretary


1.             Exercise of Option. Effective as of today, ______________, ___
the undersigned (the "Grantee") hereby elects to exercise the Grantee's option
to purchase ___________ shares of the Common Stock (the "Shares") of Essex
Property Trust, Inc. (the "Company") under and pursuant to the Company's 2013
Stock Award and Incentive Compensation Plan, as amended from time to time (the
"Plan") and the [  ] Incentive [  ] Non-Qualified Stock Option Award Agreement
(the "Option Agreement") and Notice of Stock Option Award (the "Notice") dated
______________, ________. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Exercise Notice.
 
2.             Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice, the Plan and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.
 
3.             Rights as Stockholder. Until the stock certificate evidencing
such Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
 
4.             Delivery of Payment. The Grantee herewith delivers to the Company
the full Exercise Price for the Shares, which, to the extent selected, shall be
deemed to be satisfied by use of the broker-dealer sale and remittance procedure
to pay the Exercise Price provided in Section 3 of the Option Agreement.
 
5.             Tax Consultation. The Grantee understands that the Grantee may
suffer adverse tax consequences as a result of the Grantee's purchase or
disposition of the Shares. The Grantee represents that the Grantee has consulted
with any tax consultants the Grantee deems advisable in connection with the
purchase or disposition of the Shares and that the Grantee is not relying on the
Company for any tax advice.

--------------------------------------------------------------------------------

6.             Taxes. The Grantee agrees to satisfy all applicable United States
federal, state, local and non-U.S. income and employment tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations. In the case of an Incentive Stock Option, the Grantee also agrees,
as partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee. If the Company is required
to satisfy any United States federal, state, local or non-U.S. income or
employment tax withholding obligations as a result of such an early disposition,
the Grantee agrees to satisfy the amount of such withholding in a manner that
the Administrator prescribes.
 
7.             Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
 
8.             Headings. The captions used in this Exercise Notice are inserted
for convenience and shall not be deemed a part of this agreement for
construction or interpretation.
 
9.             Administration and Interpretation. The Grantee hereby agrees that
any question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10.          Governing Law; Severability. This Exercise Notice is to be
construed in accordance with and governed by the internal laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties. Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
11.          Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.  In addition, the Company may, in its sole discretion, decide
to deliver any documents related to the Option and participation in the Plan, or
future Options that may be granted under the Plan, by electronic means or to
request the Grantee’s consent to participate in the Plan by electronic means.
 The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
12.          Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
A-2

--------------------------------------------------------------------------------

13.          Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.
 
Submitted by:
Accepted by:
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
By:
 
 
Title:
  
(Signature)
 

 
Address:
Address:
 
 
925 EAST MEADOW DRIVE
 
PALO ALTO, CALIFORNIA 94303
 

A-3

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NOTICE OF RESTRICTED STOCK AWARD


Grantee’s Name and Address:
 

 
You (the “Grantee”) have been granted an award of restricted stock consisting of
shares of the Common Stock of Essex Property Trust, Inc. (the “Company”).  This
grant is subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Restricted Stock Award Agreement (the “Agreement”)
attached hereto, and the Essex Property Trust, Inc. 2013 Stock Award and
Incentive Compensation Plan (the “Plan”).  Unless otherwise defined herein, the
capitalized terms in the Plan shall have the same defined meaning as in this
Notice.
 
Award Number
                                                       
Grant Date
                                                       
Vesting Commencement Date
                                                       
Total Number of Shares of Common Stock subject to the Restricted Stock Award
(the “Restricted Shares”)
 

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service through the vesting dates set forth
below and any other limitations set forth in this Notice, the Agreement and the
Plan, the Restricted Shares shall vest and no longer be subject to forfeiture in
accordance with the vesting schedule set forth below:
 
20% of the Restricted Shares subject to the Award shall vest twelve months
following the Vesting Commencement Date, and an additional 20% of the Restricted
Shares subject to the Award shall vest on each anniversary thereafter, such that
that the Award shall be fully vested on the fifth anniversary of the Vesting
Commencement Date.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice and the Agreement.
 
Essex Property Trust, Inc.,
a Maryland corporation




--------------------------------------------------------------------------------

By:
 
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED SHARES SUBJECT TO THE
AWARD SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS
SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE AWARD OR
ACQUIRING RESTRICTED SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, OR THE PLAN SHALL CONFER UPON
THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
GRANTEE'S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE'S RIGHT OR THE RIGHT OF THE COMPANY OR A RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE'S STATUS IS AT WILL.
 
THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE AGREEMENT, AND
REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, AND
HEREBY ACCEPTS THE AWARD SUBJECT TO ALL OF THE TERMS AND PROVISIONS HEREOF AND
THEREOF.  THE GRANTEE HAS REVIEWED THIS NOTICE, THE AGREEMENT AND THE PLAN IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF THIS NOTICE, THE
AGREEMENT AND THE PLAN.  THE GRANTEE HEREBY AGREES THAT ALL QUESTIONS OF
INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE AGREEMENT AND THE
PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE WITH SECTION 12 OF THE
AGREEMENT. THE GRANTEE FURTHER AGREES TO THE VENUE SELECTION AND WAIVER OF A
JURY TRIAL IN ACCORDANCE WITH SECTION 14 OF THE AGREEMENT.  THE GRANTEE FURTHER
AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED
IN THIS NOTICE.
 
Dated:
 
Signed:
   
Grantee

--------------------------------------------------------------------------------

Award Number: ___________
 
ESSEX PROPERTY TRUST, INC.
2013 STOCK AWARD INCENTIVE AND COMPENSATION PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
1.            Grant of Restricted Shares.  Essex Property Trust, Inc., a
Maryland corporation (the "Company"), hereby grants to the Grantee (the
"Grantee") named in the Notice of Restricted Stock Award (the "Notice"), an
award (the “Award”) of the number of shares of Common Stock set forth in the
Notice (the “Restricted Shares”), subject to the terms and provisions of the
Notice, this Restricted Stock Award Agreement (the "Agreement") and the
Company's 2013 Stock Award and Incentive Compensation Plan, as amended from time
to time (the "Plan"), all of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
 
2.            Consideration.  The Restricted Shares have been issued to the
Grantee in consideration for prior service with the Company.
 
3.            Conditions and Restrictions.
 
(a)        Vesting.  Subject to the conditions and restrictions of this Section
3, the Restricted Shares shall vest if at all, and no longer be subject to
forfeiture in accordance with the Vesting Schedule set forth in the Notice
above.  Vesting shall only occur during the period of the Grantee's Continuous
Service.  Vesting shall cease upon the date of termination of the Grantee’s
Continuous Service for any reason (including death or disability).  In the event
the Grantee’s Continuous Service is terminated for any reason, any Restricted
Shares held by the Grantee that have not vested shall be forfeited immediately
as of such termination of Continuous Service and be deemed reconveyed to the
Company, and the Company shall thereafter be the legal and beneficial owner of
the Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee.
 
(b)            Leave of Absence.  During any authorized leave of absence, the
continued vesting of the Restricted Shares as provided in the Vesting Schedule
set forth in the Notice above shall, unless otherwise required by law, be
suspended after such leave exceeds a period of ninety (90) days.  Vesting of the
Restricted Shares shall resume upon the Grantee’s termination of the leave of
absence and return to active service with the Company or a Related Entity.  The
Vesting Schedule of the Award shall be extended by the length of the suspension.
 
(c)            Change in Status.  In the event of the Grantee’s change in status
from Employee to Consultant or from an Employee whose customary employment is 20
hours or more per week to an Employee whose customary employment is fewer than
20 hours per week, then, unless otherwise required by law, vesting of the Award
shall continue only to the extent determined by the Administrator as of such
change in status.
 
(d)            Transfer Restrictions.  Unless and until the Restricted Shares
granted to the Grantee hereunder become vested pursuant to the Vesting Schedule
set forth in the Notice they may not be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of by the Grantee.  Any
attempt to transfer Restricted Shares in violation of this Section 3 will be
null and void and will be disregarded.

--------------------------------------------------------------------------------


4.            Issuance of Restricted Shares.  Unless and until the Restricted
Shares have vested in the manner set forth in Section 3 above, such Restricted
Shares will be issued by the Company and registered in the Grantee’s name on the
stock transfer books of the Company.  Such Restricted Shares shall remain in the
physical custody of the Company or its designee at all times unless and until
the Restricted Shares have vested and all other terms and conditions in this
Agreement have been satisfied.  Only whole shares of Common Stock shall be
issued.
 
5.            Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any shares of Common Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such shares of Common Stock or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such shares
of Common Stock shall have been so transferred.
 
6.            Shareholder Rights.  Subject to the restrictions set forth in the
Plan and the Agreement, Grantee shall possess all the rights and privileges of a
Shareholder of the Company for all the Restricted Shares (whether vested or not)
while the Award is subject to stop-transfer instructions, or otherwise held by
the Company or its designee, including the right to vote and receive dividends
with respect to the Restricted Shares less any applicable withholding
obligations.
 
7.            Withholding of Taxes.  Regardless off any action the Company or
any Related Entity takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or a
Related Entity.  The Grantee further acknowledges that the Company (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant or vesting of the Restricted Shares and the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends; and (2)
does not commit to and is under no obligation to structure the terms of the
Award or any aspect of the Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Grantee hereby authorizes
the Company or its agent, at the Company’s discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods:
 

(i) withholding from wages or other cash compensation otherwise payable to the
Grantee by the Company or the Company’s employer (if different); and/or

 

(ii) withholding from the proceeds of the sale of shares of Common Stock upon
vesting of the Restricted Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or

 

(iii) withholding in shares of Common Stock subject to the Award.

2

--------------------------------------------------------------------------------

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the vested portion of the Award, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
 
8.            Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement and the Notice, the Company
may issue appropriate "stop transfer" instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
9.            Additional Conditions to Issuance of Shares of Common Stock.  If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of the shares  of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of shares to Grantee (or his estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
 

10.          Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
 The Notice, the Plan and this Agreement are to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  Should any provision of the Notice, the Plan
or this Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
 
11.          Headings. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.
3

--------------------------------------------------------------------------------


12.          Administration and Interpretation.  The grant of the Award and the
vesting of the Restricted Shares shall be administered in accordance with the
provisions of the Plan, as the same may be amended from time to time.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Agreement shall be submitted by the Grantee or by the
Company to the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.
 
13.          Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
 
14.          Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.
 If any one or more provisions of this Section 14 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
 
15.          Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
16.          Restrictions on Resale.  The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.
 
17.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assign.
 
18.          Severability.  Should any provision of the Notice, the Plan or this
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.
4

--------------------------------------------------------------------------------


19.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares.  The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.
 
20.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
21.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan, on the
Award and on any shares of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
 
22.          Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement.  The Company reserves the right to impose other requirements on the
Award and the shares of Common Stock subject to the Award, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the shares of
Common Stock or to facilitate the administration of the Plan.
 
23.          Counterparts.  For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
 
24.          Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.
 
25.          Recovery of Erroneously Awarded Compensation.  If the Grantee is
now or hereafter subject to any policy providing for the recovery of Awards,
shares of Common Stock, proceeds or payments to the Grantee in the event of
fraud or other circumstances, then this Award, and any shares of Common Stock
subject to the Award or proceeds therefrom, are subject to potential recovery by
the Company under the circumstances provided under such policy as may be in
effect from time to time.
 
END OF AGREEMENT
5

--------------------------------------------------------------------------------

Submitted by:
Accepted by:
GRANTEE:
ESSEX PROPERTY TRUST, INC.
 
By:
 
 
Title:
  
(Signature)
 

 
Address:
Address:
 
 
925 East Meadow Drive
  
Palo Alto, California  94303
 

 
 
6

--------------------------------------------------------------------------------